18-01649-mg       Doc 25   Filed 06/18/19    Entered 06/18/19 19:03:06        Main Document
                                            Pg 1 of 16
                                                Hearing Date and Time: June 25, 2019 at 10:00 a.m.


Steven G. Storch
Jeffrey Chubak
STORCH AMINI PC
140 East 45th Street, 25th Floor
New York, New York 10017
(212) 490-4100
sstorch@storchamini.com
jchubak@storchamini.com
Attorneys for Defendants Kossoff & Kossoff
LLP and Irwin Kossoff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                Chapter 11
 TS EMPLOYMENT, INC.,
                                                Case No. 15-10243-mg
                        Debtor.
 JAMES FELTMAN, not individually but            Adv. Pro. No. 18-01649-mg
 solely as chapter 11 trustee for TS
 Employment, Inc.,                              REPLY IN SUPPORT OF MOTION TO
                        Plaintiff,              DISMISS

          - against -                           Re: ECF Nos. 16, 21, 23

 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,
                Defendants.
18-01649-mg            Doc 25          Filed 06/18/19            Entered 06/18/19 19:03:06                         Main Document
                                                                Pg 2 of 16


                                                   TABLE OF CONTENTS

                                                                                                                                        Page

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION .......................................................................................................................... 1

I.        THE TRUSTEE FAILED TO COME FORWARD WITH ADDITIONAL FACTS
          DEMONSTRATING DEFENDANTS MADE ACCOUNTING DECISIONS IN
          FURTHERANCE OF THE SUBJECT FRAUD ................................................................ 2

II.       THE TRUSTEE STILL ALLEGES CASSERA EXERCISED TOTAL CONTROL OF
          TSE AND PORTRAYS HIM AS THE MASTERMIND OF THE SUBJECT FRAUD ... 4

III.      THE SECOND PHS FACTOR DOES NOT SUPPORT A FINDING OF INSIDER
          STATUS ............................................................................................................................. 5

IV.       DECISIONS CITED FOR THE PROPOSITION THAT INSIDER STATUS HAS
          ADEQUATELY BEEN PLEADED ARE INAPPOSITE .................................................. 7

CONCLUSION ............................................................................................................................... 9

CERTIFICATE OF SERVICE .........................................................................................................




                                                                       i
18-01649-mg           Doc 25        Filed 06/18/19         Entered 06/18/19 19:03:06                   Main Document
                                                          Pg 3 of 16


                                            TABLE OF AUTHORITIES

                                                                                                                       Page(s)

In re Bernard L. Madoff Inv. Sec. LLC,
    458 B.R. 87 (Bankr. S.D.N.Y. 2011) ........................................................................................ 1

In re Borders Group, Inc.,
    453 B.R. 459 (Bankr. S.D.N.Y. 2011) ...................................................................................... 5

In re IDI Const. Co.,
    234 B.R. 60 (Bankr. S.D.N.Y. 2006) ........................................................................................ 8

Noreen Wiscovitch Rentas v. Olavarria (In re Editorial Flash, Inc.),
   No. 14-ap-224, 2016 WL 3638471 (Bankr. D.P.R. June 29, 2016) ......................................... 8

In re PHS Group Inc.,
    581 B.R. 16 (Bankr. E.D.N.Y. 2018) ............................................................................ 1, 5, 6, 7

Rieser v. Milford (In re Chari),
   276 B.R. 206 (Bankr. S.D. Ohio 2002)..................................................................................... 7

Stanziale v. McGladrey & Pullen (In re Student Fin. Corp.),
   No. 04-ap-58003, 2006 WL 2346373 (D. Del. Aug. 10, 2006) ................................................ 8

Zaremba v. Pheasant (In re Continental Capital Inv. Servs., Inc.),
   No. 05-ap-3322, 2006 WL 6179374 (Bankr. N.D. Ohio June 12, 2006), ................................ 7




                                                               ii
18-01649-mg      Doc 25     Filed 06/18/19    Entered 06/18/19 19:03:06          Main Document
                                             Pg 4 of 16


                                       INTRODUCTION1

       1.      The Decision called for the Trustee to plead “additional facts that can be alleged in

good faith demonstrating that these Defendants acted effectively as TSE’s CFO, Treasurer or other

senior finance and accounting personnel, who made important accounting decisions that facilitated

the massive fraud.” (Decision p.12; see also Tr. 20:25-21:4.) By the motion, Defendants seek

dismissal with prejudice on the ground that the Trustee has failed to come forward with the

requisite additional facts. In his Response the Trustee argues the Amended Complaint is replete

with allegations concerning Defendants’ insider status. (Response ¶20.) However, virtually all of

the allegations quoted in Paragraph 20, or the substance thereof, were already included in the Prior

Complaint.

       2.      In practical terms, Defendants seek reconsideration of the Decision, on the guise

that the Amended Complaint should be measured by all of the facts pleaded (Response ¶2), even

those the Court already determined were insufficient. This end run around Rule 59(e), and the

Court’s directive to come forward with additional facts that can be alleged in good faith, should

not be countenanced, and the Amended Complaint should accordingly be dismissed.

       3.      The Amended Complaint should also be dismissed for failure to adequately plead

the requisite degree of control. Putting aside inconsistencies as to the degree of control alleged to

have been exercised by Kossoff vs. Cassera, and that the second PHS factor calls for an allegation

that the person at issue have dictated corporate policy and the disposition of corporate assets or

had a controlling interest in the debtor, none of which apply herein, what is telling is what the

Trustee omits, notwithstanding his extensive investigation: unlike in Madoff, PHS, etc., the



1
  Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in
the motion.

                                                 1
18-01649-mg      Doc 25     Filed 06/18/19    Entered 06/18/19 19:03:06        Main Document
                                             Pg 5 of 16


Trustee does not allege that Kossoff ever had an office, title, telephone number, or e-mail address

at TSE/Tri-State, or signed checks, approved bills for payment, or signed any agreements on their

behalf; indeed, the Trustee does not even allege Kossoff was located in the same state as TSE/Tri-

State, nor was he—when the subject declaration was signed Kossoff was 76 years old (he will be

81 in July), semiretired, and living in Boynton Beach where he resides today. He was not an

insider, and the Trustee has failed to plead otherwise.

I.     THE TRUSTEE FAILED TO COME FORWARD WITH ADDITIONAL FACTS
       DEMONSTRATING DEFENDANTS MADE ACCOUNTING DECISIONS IN
       FURTHERANCE OF THE SUBJECT FRAUD

       4.      As noted above, and as set forth in the table annexed hereto as Exhibit 1, virtually

all allegations quoted in Paragraph 20 of the Response, or the substance thereof, were already

included in the Prior Complaint.

       5.      The sole exceptions are allegations: (a) that Defendants interfaced with TSE’s

auditor (Amended Compl. ¶41) (discussed below); (b) that plead control in conclusory fashion

and/or in a manner inconsistent with allegations as to Cassera’s degree of control (“Defendants

acted with autonomy, and their conduct was their own”; Defendants “exerted unfettered influence

over decisions that affected Debtor’s finances and operations”); (c) that do not speak to control

(Defendants’ “decisions facilitated TSE’s massive fraud”); and (d) as to which the Trustee has no

good faith basis (Defendants “compiled the underlying information needed to prepare those

returns”).

       6.      While the allegations as to TSE’s auditor is an additional fact not previously

alleged, they do not speak to the key inquiry. The Trustee states they serve to show Defendants

functioned effectively as senior internal finance and accounting personnel. (Response ¶21.) That

is false. However, even if the Court found the allegations served to plausibly allege as much they



                                                 2
18-01649-mg      Doc 25     Filed 06/18/19    Entered 06/18/19 19:03:06         Main Document
                                             Pg 6 of 16


do not show Defendants made important accounting decisions, let alone ones that facilitated the

subject fraud. (Decision p.12.)

       7.      Nor has the Trustee satisfied his pleading burden by annexing the Kossoff

Declaration to the Amended Complaint. The Trustee alleged that Kossoff admitted to having made

journal entries in furtherance of the subject fraud in Paragraph 16 of the Kossoff Declaration.

(Amended Compl. ¶¶8, 40, 86.) In the motion Defendants argued the declaration contains no such

admission, and instead attests Defendants had a bookkeeping department supervised by Cassera’s

sister.2 (Motion ¶¶30-32.) The Trustee’s response is that Kossoff’s use of the passive voice in

Paragraph 16 is ambiguous and thus presents a fact question as to whether he made the subject

entries, in practical terms admitting his characterization of the declaration is false. In any event

the Court already addressed the issue, having reviewed the Kossoff Declaration prior to issuing

the Decision (Tr. 26:6-7) and directed the Trustee to come forward with additional facts that may

have been discovered following the commencement of this adversary proceeding in October 2018

that can be alleged in good faith that Defendants acted in furtherance of the subject fraud.

(Decision p.12.) The Trustee should not be permitted to avoid this directive by embellishing parts

of the Kossoff Declaration already cited in the Prior Complaint (¶83) and reviewed by the Court

in connection with the prior motion.




2
  The Trustee also argues Cassera’s sister’s supervision of TSE’s bookkeeping department is
consistent with his allegation that TSE had no senior internal finance and accounting personnel,
because the bookkeepers merely “maintained day-to-day business records, and processed and paid
temporary worker payroll and invoices.” (Response ¶22.) However, bookkeepers’ role is the
subject of neither the Kossoff Declaration nor the Amended Complaint, and in any event it is not
clear why their supervisor would not be considered senior internal finance and accounting
personnel, contradicting Paragraph 6 of the Amended Complaint.

                                                 3
18-01649-mg      Doc 25     Filed 06/18/19    Entered 06/18/19 19:03:06         Main Document
                                             Pg 7 of 16


II.    THE TRUSTEE STILL ALLEGES CASSERA EXERCISED TOTAL CONTROL
       OF TSE AND PORTRAYS HIM AS THE MASTERMIND OF THE SUBJECT
       FRAUD

       8.      The Decision concluded dismissal of the Prior Complaint was warranted because it

alleged Cassera exerted “total control” over TSE’s operations and portrayed him as the mastermind

of the subject fraud. (Decision pp.4, 11.)

       9.      The motion argues for dismissal of the Amended Complaint because the

modifications reflected therein do not cure this defect. (Motion ¶¶36-40.)

       10.     The Trustee does not dispute that the Amended Complaint still portrays Cassera as

the mastermind of the subject fraud, but argues “that Cassera exercised control over TSE by virtue

of his ownership of the business … does not mean that other individuals or entities did not also

control key aspects of the business.” (Response ¶23.)

       11.     Defendants do not dispute that non-controversial point. However, the Amended

Complaint does not allege Cassera controlled the company through his ownership interests, but

rather alleges Cassera exercised operational control (e.g., Amended Compl. ¶29) and that TSE was

a mere alter ego of Tri-State, which Cassera owned and managed (id. ¶¶29, 38). Now, it is certainly

possible for both Cassera and Kossoff to exercise operational control together. However, the

Trustee has alleged that they did not. (Id. ¶¶39, 43.) Given this, and the Trustee’s having alleged

in his adversary complaint against Cassera that he and three other individuals exerted total control

over TSE’s operations (ECF No. 12-1, ¶54), none of whom is Kossoff, the Amended Complaint’s

allegations concerning Defendants’ degree of control are not entitled to credit, and the Amended

Complaint should be dismissed on the ground that it has not cured the defects identified in the

Decision.




                                                 4
18-01649-mg       Doc 25     Filed 06/18/19    Entered 06/18/19 19:03:06          Main Document
                                              Pg 8 of 16


III.      THE SECOND PHS FACTOR DOES NOT SUPPORT A FINDING OF INSIDER
          STATUS

          12.    In the motion, Defendants argued that the second, non-exclusive factor considered

in In re PHS Group Inc., 581 B.R. 16 (Bankr. E.D.N.Y. 2018), degree of involvement, looks to

whether the alleged insider has a controlling interest or sufficient authority to unqualifiably dictate

corporate policy and dispose of corporate assets (Motion ¶43), and neither consideration applies

to Defendants.

          13.    The Trustee disagrees and states pleading this factor merely “requires allegations

that ‘indicate more than monitoring of a debtor’s operations and proffering advice to

management.’” Response ¶24 (citing PHS, 581 B.R. at 32-33).

          14.    However, the cited portion of PHS also states that under the totality of the

circumstances analysis, which “include[es] the degree of an individual’s involvement in a debtor’s

affairs,” “[a]n insider should either exercise sufficient authority over the debtor ‘to dictate

corporate policy and the disposition of corporate assets’ or have at least a ‘controlling interest in

the debtor.’” PHS, 581 B.R. at 32 (citing In re Borders Group, Inc., 453 B.R. 459 (Bankr. S.D.N.Y.

2011)).

          15.    The Trustee further argues the rationale for Judge Grossman’s having found the

second PHS factor to weigh in favor treating a titular “consultant” (Ernest) as an insider in PHS

weighs in favor of treating Defendants as insiders, insofar as the determination in PHS was based

in part on the consultant’s having “‘transferred large amounts of money’ between the accounts of

the debtor and its subsidiary, permitted the debtor to fund its subsidiary’s operations, and engaged

in discussions with the debtor’s attorney.” (Response ¶24.)




                                                  5
18-01649-mg        Doc 25   Filed 06/18/19    Entered 06/18/19 19:03:06         Main Document
                                             Pg 9 of 16


       16.     However, Judge Grossman’s conclusion that the second PHS factor weighed in

favor of treating Ernest as an insider was based on considerably more than that. In so holding Judge

Grossman found:

                   Ernest only served as consultant “after he divested himself of ownership and
                    apparent authority over the Debtor’s parent corporation which all appears to
                    have been a calculated move intended to render himself judgment proof.”

                   “Ernest’s close family was firmly rooted in the Debtor’s employ. The Debtor’s
                    grocery diverting business [its principal business] was managed by his son,
                    Thomas, and his other son, Steven and wife, Marguerite, both held positions
                    with the Debtor.”

                   Ernest priced all products sold by one of the debtor’s subsidiaries (QFB) to the
                    debtor. Ernest “sent expense reports to the Debtor’s employees, and directed
                    them to create invoices and make payments out of the Debtor’s account for
                    QFB.”

                   “Ernest instructed his son Stephen to transfer large amounts of money between
                    the Debtor and QFB accounts; the Debtor’s money was sometimes used to fund
                    QFB’s operations on a short-term basis.”

                   When an involuntary bankruptcy case was filed against QFB and an order for
                    relief entered, “it was Ernest who prepared and signed QFB’s schedules.”

                   “Ernest also controlled the Debtor’s payments to” an entity formed by him to
                    import spices for sale by the debtor (Gourmet Select) and a Chinese spice
                    company also formed by him (Qingdao), “with little to no involvement from
                    Faibish,” the debtor’s CEO.

                   “Ernest exerted significant influence over decisions affecting the Debtor’s
                    operations,” including “orchesterat[ing] the acquisition of … QFB’s baking mix
                    business,” launching “the Debtor’s spice import business through his creation
                    of Gourmet Select and Qingdao,” and acquiring another company which
                    “created opportunities for the Debtor in the pasta and potato products market.”

                   “Ernest also handled various disputes for the Debtor which appear to be outside
                    the stated scope of his ‘consulting services.’”

                   “Ernest also used the debtor’s assets and employees to support his own
                    company, Gourmet Select.”

581 B.R. at 34-35. See also id. at 36 (summarizing degree of control).



                                                 6
18-01649-mg      Doc 25     Filed 06/18/19 Entered 06/18/19 19:03:06            Main Document
                                          Pg 10 of 16


       17.     Judge Grossman analogized Ernest to “a puppeteer, overseeing and managing every

aspect of the Debtor’s business without showing any formal title or role with the company.” Id.

Ernest admitted this was by design due to the existence of an outstanding judgment against him.

Id.

       18.     The foregoing findings supported a determination that Ernest was able to “dictate

corporate policy and the disposition of corporate assets” or had at least a “controlling interest in

the debtor” (PHS, 581 B.R. at 32) as required for the second PHS factor to support a determination

of insider status. The Amended Complaint does not plead the foregoing, putting aside that the

allegations therein are not remotely analogous to the findings in PHS.

IV.    DECISIONS CITED FOR THE PROPOSITION THAT INSIDER STATUS HAS
       ADEQUATELY BEEN PLEADED ARE INAPPOSITE

       19.     In the motion, Defendants stated that courts addressing whether outside accountants

are insiders have required conduct not alleged herein for them to so qualify. (Motion ¶45.)

       20.     In response the Trustee argues that labels are irrelevant, and points to case law

denying motions to dismiss claims against outside professionals on the ground that they are or

could be insiders. (Response ¶¶17, 26.)

       21.     The decisions cited, however, are inapposite. In Rieser v. Milford (In re Chari),

276 B.R. 206 (Bankr. S.D. Ohio 2002), the court’s determination was based not just on the

allegation defendant had a close working relationship with debtors, having been their “employee-

bookkeeper,” but also the allegation that the defendant and her husband personally profited from

a fraudulent scheme involving the debtors, and received $10,000 for their participation. Id. at 209,

212, 213 n.4. No self-dealing has been alleged here.

       22.     Zaremba v. Pheasant (In re Continental Capital Inv. Servs., Inc.), No. 05-ap-3322,

2006 WL 6179374, at *4 (Bankr. N.D. Ohio June 12, 2006), as with PHS, involved a former


                                                 7
18-01649-mg      Doc 25     Filed 06/18/19 Entered 06/18/19 19:03:06            Main Document
                                          Pg 11 of 16


statutory insider, the “general counsel for CCC and CCS,” a SIPA debtor and its affiliate, who

later became their retained, corporate counsel. The Court held the trustee plausibly alleged counsel

dealt with the debtor at less than arm’s length based on his working relationship with the company

and officers/directors, and the defendant’s having “had knowledge of and participated in the

minimum net capital requirements compliance scheme and received payments in connection with

this scheme.” Id. at *4, *8. Defendants herein are not alleged to have been former statutory

insiders, and again no profit motive/self-dealing has been alleged.

       23.     Stanziale v. McGladrey & Pullen (In re Student Fin. Corp.), No. 04-ap-58003, 2006

WL 2346373 (D. Del. Aug. 10, 2006) denied a motion to dismiss a malpractice claim against an

auditor alleged to have had “knowledge that [debtor’s] business was a Ponzi-like scheme,” on the

ground that “the allegations of the Complaint give rise to a possible inference that Aquino acted

as an insider.” Id. at *1, *3. Here, the Court already determined the Prior Complaint lacked the

requisite allegations, and the defect was not cured by the changes reflected in the Amended

Complaint.

       24.     Significantly, none of the foregoing decisions addressed allegations of control or

the absence thereof, which this Court already determined is key to the analysis even at this stage,

and which was also considered key to the analysis in In re Editorial Flash, Inc., No. 14-ap-224,

2016 WL 3638471, at *3 (Bankr. D.P.R. June 29, 2016). 3




3
  In re IDI Const. Co., 345 B.R. 60 (Bankr. S.D.N.Y. 2006), also cited in the Response concerned
a “consultant” who clearly controlled the general contractor debtor, as he was criminally indicted
for diverting trust funds under Lien Law Article 3-a and other felonies, and entered into a plea
agreement requiring him to make restitution to unsecured creditors. Judge Bernstein relied on this
in concluding that the consultant had no available in pari delicto defense because he was an estate
fiduciary. Id. at 62-63.

                                                 8
18-01649-mg   Doc 25    Filed 06/18/19 Entered 06/18/19 19:03:06         Main Document
                                      Pg 12 of 16


                                    CONCLUSION

      The Amended Complaint should be dismissed with prejudice.

Dated: June 18, 2019                           Respectfully submitted,
       New York, New York
                                               /s/ Jeffrey Chubak
                                               Steven G. Storch
                                               Jeffrey Chubak
                                               STORCH AMINI PC
                                               140 East 45th Street, 25th Floor
                                               New York, New York 10017
                                               (212) 490-4100
                                               sstorch@storchamini.com
                                               jchubak@storchamini.com
                                               Attorneys for Defendants Kossoff & Kossoff
                                               LLP and Irwin Kossoff




                                           9
18-01649-mg      Doc 25     Filed 06/18/19 Entered 06/18/19 19:03:06             Main Document
                                          Pg 13 of 16


                                           EXHIBIT 1

 Quotation                                          Citation to Prior Complaint

                         Allegations Regarding Scope of Responsibilities
 “Defendants performed a wide range of           The allegation was made in Paragraph 37 of
 accounting and related services for Tri-State   the Prior Complaint.
 and TSE, including performing many of their
 core financial reporting functions.”

 “Defendants exercised direct, complete, and        The substance of this allegation was made in
 virtually exclusive control over the financial     Paragraphs 5, 37-39, 50-51, 81, and 84 of the
 reporting systems, tax and internal accounting     Prior Complaint.
 functions of TSE …”

 “[Defendants] fulfilled the roles ordinarily       This is a legal conclusion couched as a factual
 carried out by a company’s senior internal         allegation.
 financial and accounting personnel.”

 “Defendants managed TSE’s financial                The substance of this allegation was made in
 reporting, tax and internal accounting             Paragraphs 5, 37-39, 50-51, 81, and 84 of the
 activities…”                                       Prior Complaint.

 “Defendants controlled, maintained, and            The substance of this allegation was made in
 made adjustments to TSE’s books and records        Paragraphs 5, 37-38, 69, and 71 of the Prior
 and financial reporting systems.”                  Complaint

 “Defendants decided how to account for the         The Trustee has no good faith basis for
 Debtor’s business activities.”                     making this allegation, which is inconsistent
                                                    with Paragraph 7 of the Kossoff Declaration
                                                    which states TSE had a bookkeeping
                                                    department supervised by Cassera’s sister.

 “Defendants … prepared all of the federal and      The first clause of this allegation was made in
 state income, payroll, and other tax returns for   Paragraph 39 of the Prior Complaint. The
 TSE, and compiled the underlying                   Trustee has no good faith basis for alleging
 information needed to prepare those returns.”      the second clause, which is inconsistent with
                                                    Paragraph 7 of the Kossoff Declaration.

                        Allegations Concerning Relationship with Cassera
 “[Kossoff and Cassera] met frequently           This allegation was made in Paragraph 40 of
 concerning Tri-State and Cassera’s              the Prior Complaint.
 businesses, and Kossoff was regularly
 consulted about all financial matters involving
 Tri-State and Cassera’s other businesses.”
18-01649-mg       Doc 25     Filed 06/18/19 Entered 06/18/19 19:03:06             Main Document
                                           Pg 14 of 16


 Quotation                                            Citation to Prior Complaint

    Allegations Concerning Absence of Senior Internal Accounting and Finance Personnel
 “TSE did not have a CFO or Treasurer.”       The substance of this allegation was made in
                                              Paragraph 30 of the Prior Complaint.

 “TSE or Tri-State [had no] employees with            The substance of this allegation was made in
 the background and experience to report the          Paragraph 30 of the Prior Complaint.
 entities’ multi-billion dollar cash flow.”

 “Defendants acted with autonomy, and their           This is a legal conclusion couched as a factual
 conduct was their own.”                              allegation, and further is inconsistent with
                                                      allegations that Cassera controlled TSE and
                                                      was the mastermind of the subject fraud.

 “[Defendants] exerted unfettered influence           This is a legal conclusion couched as a factual
 over decisions that affected Debtor’s finances       allegation, and further is inconsistent with
 and operations.”                                     allegations that Cassera controlled TSE and
                                                      was the mastermind of the subject fraud.

                    Allegations Regarding Journal Entries and Tax Returns
 “[Defendants’] decisions facilitated TSE’s    This allegation does not speak to the level of
 massive fraud.”                               control exercised by Defendants.

 “Kossoff explained how he caused a year-end          The substance of this allegation was made in
 intercompany general ledger entry to be              Paragraphs 7 and 49 of the Prior Complaint.
 recorded eliminating the $67 million federal
 payroll tax liability on TSE’s books, and
 causing the $67 million federal payroll tax
 liability to be reflected on Tri-State’s books.”

 “Effective as of the end of 2013, Defendants    The substance of this allegation was made in
 recorded a year-end intercompany general        Paragraph 52 of the Prior Complaint.
 ledger entry which eliminated the $67 million
 federal tax payroll liability from TSE’s books,
 and caused [it] to be reflected on Tri-State’s
 books.”

 “Defendants also masked TSE’s nonpayment             This allegation was made in Paragraph 50 of
 of its critical payroll tax liabilities by causing   the Prior Complaint.
 TSE to file inaccurate tax returns.”
18-01649-mg     Doc 25     Filed 06/18/19 Entered 06/18/19 19:03:06          Main Document
                                         Pg 15 of 16


 Quotation                                        Citation to Prior Complaint

 “Defendants prepared and filed on TSE’s          This allegation was made in Paragraph 50 of
 behalf Form 941 returns indicating that all of   the Prior Complaint.
 TSE’s payroll taxes had been paid, when in
 fact they had not.”

 “On January 30 and 31, 2015, as TSE’s            The allegation was made in Paragraph 57 of
 bankruptcy case was being filed, Defendants      the Prior Complaint.
 made a series of large journal entries on
 TSE’s general ledger in the TSE/Tri-State
 intercompany account, which they dated as of
 December 31, 2014. Those entries had the
 effect of purporting to transform the large
 intercompany balance owed by Tri-State into
 a net liability to Tri-State owed by TSE.”

 “Kossoff further adjusted these entries in       The allegation was made in Paragraph 58 of
 March 2015, subsequent to TSE’s chapter 11       the Prior Complaint.
 filing.”

                                  Allegations Regarding Auditor
 “Defendants … interfaced independently and N/A. This allegation was not included in the
 directly with TSE’s auditor Lilling &           Prior Complaint.
 Company concerning its audits of TSE’s
 finances for years ended December 31, 2012
 and December 31, 2013.”

 “Defendants were the source of the               N/A. This allegation was not included in the
 information needed for TSE’s auditors to         Prior Complaint.
 perform those audits, and information
 requests were directed at Defendants, not
 others at TSE.”
18-01649-mg     Doc 25     Filed 06/18/19 Entered 06/18/19 19:03:06            Main Document
                                         Pg 16 of 16


                                CERTIFICATE OF SERVICE

       I, Jeffrey Chubak, certify under penalty of perjury that on June 18, 2019, I caused a filed

copy of the foregoing reply in support of Defendants’ motion to dismiss to be served by first class

mail on the Trustee’s counsel at the following address: Carl Wedoff, Jenner & Block LLP, 919

Third Avenue, New York, New York 10022.

                                                     /s/ Jeffrey Chubak
